DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 4, 5, 7, 10, 11, 14, 15, 17 and 20 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview 
An Examiner initiated interview was conducted on August 8th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220808). 

Applicant’s amendments filed August 2nd, 2022 do not place the claims in condition for allowance since previously cited prior art by “Kim” in view of “Sun” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 8-11 of 12) filed August 2nd, 2022 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Applicant submits that the teachings in Kim and Sun are based on different scenarios and therefore the combination cannot suggest the recited limitations of Claim 1. [Remarks, pages 8-10 of 12].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sun et al. (US 2017/0026297 A1) fig. 9: Step “910”, pg. 12, ¶104 & ¶106 discloses as follows.


    PNG
    media_image1.png
    1068
    641
    media_image1.png
    Greyscale

	[0104] Initially, at block 905, the base station 105-c determine an uplink (UL) resource grant for the UE 115-c to transmit uplink transmissions. The base station 105-c may transmit the UL resource grant 910 to the UE 115-c, which may identify uplink transmission resources for the uplink transmission. The UE 115-c may determine, based on the resource grant, a TBG size for a TBG to be transmitted in the uplink transmission, as indicated at block 915. The TBG may include a set of CBs from two or more TBs to be transmitted in the uplink transmission, similarly as discussed above. At block 920, the UE 115-c may perform a listen-before-talk (LBT) procedure for a wireless communication channel to be used for the uplink transmission to determine availability of the wireless communication channel for the uplink transmission resources. At block 925, the UE 115-c may modify the UL transmission if the LBT procedure is unsuccessful for one or more portions of the UL resource grant. In some examples, the UE 115-c may modify one or more of the TBG size, an encoding rate, or an amount of CBs for the uplink transmission based on the LBT procedure indicating the wireless communication channel may be unavailable for a portion of the UL transmission resources. The UE 115-c may then transmit the TBG transmission 930 to the base station 105-c.

	[0106] The UE 115-c, in some examples, may modify a coding rate to support transmission of the set of CBs in the available resources. In some examples the coding rate is modified to allocate modulation symbols for the plurality of CBs based on a size of each respective CB. In some examples UE 115-c may identify a portion of the set of CBs to be transmitted in the available resources, may sequentially pack coded bits of the plurality of CBs into the available resources, and may drop remaining coded bits after all of the available resources are occupied.

In other words, Sun teaches the following:

Limitation (Claim 1)
Sun et al. (US 2017/0026297 A1)
first and second information
a UL resource grant “910” identifying uplink transmission resources 
first radio signal
TBG transmission “930"
first time-frequency resource group
a transport block group (TBG) 
first channel sensing
a listen-before-talk (LBT) procedure
determine a first time-frequency resource group
based on the resource grant, the “UE 115-c” determines, a transport block group (TBG) size for a TBG to be transmitted in the uplink transmission and performs a listen-before-talk (LBT) procedure
transmitter of second information
UE "115-c"


        
	Therefore a prima facie case of obviousness is established by “Kim” in view of “Sun” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).
	
	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Patent Document No.: 
Tsai (US 11405139 B2); see fig. 19, col. 16 lines 3-37


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469